Citation Nr: 0617646	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


The propriety of an initial compensable rating for status 
postoperative bilateral varicoceles.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the RO that granted service connection and a noncompensable 
rating for status postoperative bilateral varicoceles. In May 
2006 the veteran appeared and gave testimony at hearing 
before the undersigned via videoconference from the RO.  A 
transcript of this hearing is of record.  


FINDING OF FACT

The veteran's status post varicocele disability is manifested 
by tenderness in the left scrotal area that is exacerbated by 
activity.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for status postoperative 
bilateral varicoceles have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. Regarding the 
grant of a compensable rating for status post varicoceles in 
the decision below, the Board reminds the RO that action must 
be taken to inform the veteran in an appropriate fashion 
regarding the criteria for an effective date for such a 
rating and the criteria for determining the degree of 
disability for this disorder.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in July 2003.  This letter, 
in conjunction with the statement of the case and 
supplemental statements of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current claim.  
The letter also informed him of who was responsible for 
obtaining what evidence. Also, the VCAA notice letter 
essentially told the veteran of the need to submit all 
relevant evidence and information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
In this case, the initial VCAA notice letter was sent to the 
appellant prior to the initial rating currently being 
appealed. Since the VCAA notices came before the initial 
adjudication, the timing of the notice does comply with the 
requirement that the notice must precede the adjudication.  
Moreover, the appellant has had ample opportunity to submit 
additional argument and evidence after the VCAA notice was 
provided.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. See 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. See 38 C.F.R. 
§ 4.3. The veteran's entire history is reviewed when making 
disability evaluations. See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). However, the current 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's status post varicoceles is rated by analogy 
with varicose veins.  Under the criteria of 38 C.F.R. § 
4.104, Diagnostic Code 7120, a 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery. A 20 
percent evaluation requires persistent edema that is 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema. A 40 percent 
rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration. A 60 percent evaluation requires persistent edema 
or subcutaneous indurations, stasis pigmentation or eczema 
and persistent ulceration. A 100 percent rating is warranted 
when the condition is manifested by massive board-like edema 
with constant pain at rest, provided that the symptoms are 
due to the effects of varicose veins.  

The veteran's disability has also been rated by analogy to DC 
7529, which provides that benign neoplasms of the 
genitourinary system are rated based on the more predominant 
of either renal or voiding dysfunction.

The criteria enumerated under renal dysfunction are as 
follows: Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent evaluation. Persistent edema and albuminuria with 
BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
evaluation. Constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under diagnostic code 7101 warrants a 60 
percent evaluation. Albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent evaluation. 
Albumin and casts with history of acute nephritis; or 
hypertension non-compensable under diagnostic code 7101 
warrants a zero percent evaluation. 38 C.F. R. § 4.115a 
(2004).

The criteria enumerated under voiding dysfunction are as 
follows: Rate particular condition as urine leakage, 
frequency, or obstructed voiding. For continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence: Requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day is rated as 60 percent 
disabling; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
evaluation; requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.

For urinary frequency, a 40 percent evaluation may be 
assigned for daytime voiding interval less than one hour; or, 
awakening to void five or more times per night. A 20 percent 
evaluation may be assigned for daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night. A 10 percent evaluation may be assigned 
for daytime voiding interval between two and three hours, or; 
awakening to void two times per night.

For obstructed voiding, a 30 percent evaluation may be 
assigned for urinary retention requiring intermittent or 
continuous catheterization. With marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1. post void residuals greater than 150cc; 2. 
uroflowmetry; markedly diminished peak flow rate (less than 
10cc/sec); 3. recurrent urinary tract infections secondary to 
obstruction; 4. stricture disease requiring periodic 
dilatation every 2 to 3 months, a 10 percent evaluation may 
be assigned.  Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year 
warrants a zero percent evaluation. 

For urinary tract infection, a rating is to be assigned as 
for renal dysfunction. A 30 percent evaluation may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management. A 10 percent evaluation may be assigned when 
there is long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management. 38 
C.F.R. § 4.115a (2005).

On a July 2003 VA examination, the veteran complained of 
aching in the left scrotal area.  Bilateral scars were noted 
on the veteran's scrotum that resulted from the surgical 
removal of varicoceles during service.  These scars each 
measured 6.5 centimeters in length, but were not tender, 
ulcerated, attached, elevated, or depressed.  Complaints of 
scrotal pain were again noted clinically during private 
evaluation in October 2003.  In a December 2003 statement, a 
private physician noted again complaints of dull scrotal pain 
in the left testicular area that was said to limit the 
veteran's life style and to worsen when lifting.  It was 
believed that the veteran had some residual venous ectasia in 
the left scrotum.  During a VA examination conducted in 
November 2004, it was reported that the veteran had 
experienced a recurrence of a varicocele on the left, but not 
on the right.  He complained of soreness and aching in the 
left testicle area and was said to wear a scrotal support.  
In his testimony before the undersigned in May 2006 the 
veteran indicated that he had constant pain in the scrotum 
during the day and that this can be worsened by activity.  He 
indicated that further surgery is contemplated to relieve 
this problem.  

It is apparent from the above that the veteran experiences 
almost constant discomfort in his left scrotal area, which is 
a residual of his previous surgeries for varicocele.  The 
schedular criteria of Diagnostic Code 7120 provide for a 10 
percent rating for aching due to such disability.  However, 
since persistent swelling in the scrotal area is not 
demonstrated in the record, a 20 percent evaluation under 
this diagnostic code is not warranted at this time.  
Moreover, since no renal or voiding dysfunction has been 
associated with the veteran's service connected varicoceles, 
an evaluation in excess of 10 percent would not be warranted 
under the criteria of Diagnostic Code 7529.  

Moreover, it is apparent from the record that the 10 percent 
rating assigned by this decision for the veteran's status 
post varicoceles represents the most disability caused by 
this disorder since the date of the claim, which in this case 
is the day following discharge from service. Accordingly, 
staged ratings for status post varicoceles are not warranted. 
Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to an initial 10 percent rating for status 
postoperative bilateral varicoceles is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


